—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered December 17, 1999, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was, to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
We agree with the hearing court that the defendant’s arrest was supported by probable cause (see People v Rosa, 231 AD2d 534; People v Johnson, 174 AD2d 694). The descriptions contained in the radio transmissions and the description given by the complainant, when considered together with the defendant’s close temporal and geographic proximity to the crime, were sufficient to establish probable cause.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit (see CPL 470.05 [2]). Feuerstein, J.P., Schmidt, Adams and Crane, JJ., concur.